DETAILED ACTION

		This Office Action is in response to Applicant’s Amendment dated 11/19/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 20-23, 25 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Li [US 7,109,587]
►	With respect to claims 20-23 and 25, Li (fig 1, cols 1-4) discloses the claimed semiconductor device, comprising: 
	a semiconductor die (12) including a notch (16) formed in an active surface (12a) of the semiconductor die; wherein the semiconductor die is disposed over a standardized carrier (20); wherein the notch includes a step cut;
	an encapsulant (14) disposed in the notch; wherein a back surface of the semiconductor die is exposed from the encapsulant;
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 14, 17-18, 20-21, 24, 26, 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,704,824. 
►	With respect to claims 14, 18, 20, 24 and 26, although the claims at issue are not identical, they are not patentably distinct from each other because both of the present application and the U.S. Patent 9,704,824 generally claim the same subject matter of semiconductor device comprising:
	a semiconductor die including a notch formed in an active surface of the semiconductor die; [claim 1, US 9,704,824]
	an encapsulant deposited around the semiconductor die and into the notch with a surface of the encapsulant that is coplanar with the active surface of the semiconductor die; [claim 1, US 9,704,824]	a fan-in interconnect structure formed over the semiconductor die, wherein the fan-in interconnect structure is contained completely within a footprint of the semiconductor die, wherein the fan-in interconnect structure includes one or more conductive layers with each of the conductive layers limited to within a footprint of the semiconductor die [claim 1, US 9,704,824: a build-up interconnect structure formed over the semiconductor die and entirely within a footprint of the semiconductor die ]
►	With respect to claims 17 and 29, although the claims at issue are not identical, they are not patentably distinct from each other because both of the present application and the U.S. Patent 9,704,824 generally claim the same subject matter of semiconductor device wherein the encapsulant covering the sidewall of the semiconductor die includes a thickness of 50 micrometers (µm) or less [claim 5, US 9,704,824]
►	With respect to claim 21, although the claims at issue are not identical, they are not patentably distinct from each other because both of the present application and the U.S. Patent 9,704,824 (non active surface, claim 3, US 9,704,824) of the semiconductor die is exposed with respect to the encapsulant 
Claims 15-16, 19, 22-23, 25, 27-28 and 32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,704,824 in view of  Li [US 7,109,587]
►	With respect to claims 15-16, 29, 22-23, 25, 27-28 and 32, both of the present application and the U.S. Patent 9,704,824 generally claim the same subject matter of semiconductor device comprising:
	a semiconductor die including a notch formed in an active surface of the semiconductor die; [claim 1, US 9,704,824]
	an encapsulant deposited around the semiconductor die and into the notch with a surface of the encapsulant that is coplanar with the active surface of the semiconductor die; [claim 1, US 9,704,824]	a fan-in interconnect structure formed over the semiconductor die, wherein the fan-in interconnect structure is contained completely within a footprint of the semiconductor die, wherein the fan-in interconnect structure includes one or more conductive layers with each of the conductive layers limited to within a footprint of the semiconductor die [claim 1, US 9,704,824: a build-up interconnect structure formed over the semiconductor die and entirely within a footprint of the semiconductor die ]
	Being different to the US 9,704,824, the present application claims a back surface of the semiconductor die is coplanar with a surface of the encapsulant; a backside protection layer formed over the back surface of the semiconductor die; the notch includes a step cut; the semiconductor die is disposed over a standardized carrier.
	However, such as differences were known in the art since Li (fig 1, cols 1-4) teaches the back surface of the semiconductor die (12) is coplanar with a surface of the encapsulant (14); a backside protection layer (13, col 2 lines 38-67) formed over the back surface of the semiconductor die;  the notch  (16) includes a step cut; the semiconductor die is disposed over a standardized carrier (20).
Claims 30-31, 33-34, 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.9,704,824 in view of Scanlan [US 2013/0168,849]
►	With respect to claims 30-31, 33-34 and 37, both of the present application and the U.S. Patent 9,704,824 generally claim the same subject matter of semiconductor device comprising:
	a semiconductor die including a notch formed in an active surface of the semiconductor die; [claim 1, US 9,704,824]
	an encapsulant deposited around the semiconductor die and into the notch with a surface of the encapsulant that is coplanar with the active surface of the semiconductor die [claim 1, US 9,704,824]; wherein a back surface (non active surface, claim 3, US 9,704,824) of the semiconductor die is exposed from the encapsulant;
	a fan-in interconnect structure formed over the semiconductor die; wherein the fan-in interconnect structure is contained completely within a footprint of the semiconductor die [claim 1, US 9,704,824: a build-up interconnect structure formed over the semiconductor die and entirely within a footprint of the semiconductor die ]
	Being different to the US 9,704,824, the present application claims a passivation layer formed over the fan-in interconnect structure, wherein the passivation layer contacts the encapsulant; wherein the semiconductor die extends outside a footprint of the fan-in interconnect; wherein the notch is disposed outside a footprint of the fan-in interconnect structure.
	However, such as differences were known in the art since Scanlan teaches the passivation layer (703, fig 7) formed over the fan-in interconnect structure (302,figs 3 then 7), wherein the passivation layer contacts the encapsulant; (601) wherein the semiconductor die extends outside a footprint of the fan-in interconnect.  In addition, the US patent 9,704,824 claims the notch formed in a peripheral region of the active surface of the semiconductor die and Scanlan teaches the semiconductor die extends outside a footprint of the fan-in interconnect, both of the present application and the U.S. Patent 9,704,824 in view of Scanlan generally claim “the notch is disposed outside a footprint of the fan-in interconnect structure”
Claims 34, 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,704,824 in view of Scanlan [US 2013/0168849] and Li [US 7,109,587]
►	With respect to claims 34, 36 and 38, both of the present application and the U.S. Patent 9,704,824 generally claim the same subject matter of semiconductor device comprising:
	a semiconductor die including a notch formed in an active surface of the semiconductor die; [claim 1, US 9,704,824]
	an encapsulant deposited around the semiconductor die and into the notch with a surface of the encapsulant that is coplanar with the active surface of the semiconductor die [claim 1, US 9,704,824]; wherein a back surface (non active surface, claim 3, US 9,704,824) of the semiconductor die is exposed from the encapsulant;
	a fan-in interconnect structure formed over the semiconductor die; wherein the fan-in interconnect structure is contained completely within a footprint of the semiconductor die [claim 1, US 9,704,824: a build-up interconnect structure formed over the semiconductor die and entirely within a footprint of the semiconductor die ]
	Being different to the US 9,704,824, the present application claims:
	 a) a passivation layer formed over the fan-in interconnect structure, wherein the passivation layer contacts the encapsulant; 
	b) a backside protection layer formed over the back surface of the semiconductor die; the semiconductor die is disposed over a standardized carrier; the notch includes a step cut. 
	However, such as differences were known in the art since Scanlan teaches a) the passivation layer (703, fig 7) formed over the fan-in interconnect structure (302,figs 3 then 7), wherein the passivation layer contacts the encapsulant (601); and Li teaches b) a backside protection layer (13, col 2 lines 38-67) formed over the back surface of the semiconductor die (12);  the semiconductor die is disposed over a standardized carrier (20); the notch  (16) includes a step cut.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819